Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Bourel et al (US 2004/0260311) discloses a stereotactic device for use on a brain of a primate.  The device comprises a main mounting frame made of up two posts (7c).  The device further comprises a carriage body comprised of an arch frame (1) equipped with two ear bars (2c) having ear plugs (2d) at its end for inserting into the auditory canal and mounting the frame onto the head of a primate ([0026], [0064]).  A movable arch frame body (4) is provided and cooperates with the main arch frame (1) via nesting ([0031]).  The carriage body (1) slides up and down the post frame (7c) while the movable arch frame body (4) can be removed at any time ([0037]).  A separate radiotherapy equipment is used, wherein the isocentre of the equipment is formed by the intersection of luminous beams emitted by wall-mounted positioning lasers (2 lateral and 1 longitudinal) ([0007]).  During use of the stereotactic device, the treatment table with the primate is shifted so that the three laser positioning beams, which equip the radiotherapy clinic, strike each of the three crosses (6a). When this operation is carried out, the point which corresponds to the intersection of the three laser beams and which thus corresponds to the isocentre of the radiotherapy equipment coincides with the centre (O) of the reference frame (O, D3, 
However, the prior art of record does not disclose or fairly suggest either singly or combination the claimed stereotactic device comprising, inter alia, a laser projector projecting a laser line beam, along a Y axis; a carriage module movable in the X-axis, Y-axis and Z-axis direction; and a reference point stimulator inserted into the main frame; wherein the movable boy is initially set to a zero point corresponding to the brain coordinate reference point as the movable body of Bourel et al is identified as the removable arch (4).   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771